UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 8, 2016 (February 4, 2016) Good Times Restaurants Inc. (Exact name of registrant as specified in its charter) Nevada 000-18590 84-1133368 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 141 Union Boulevard, #400, Lakewood, Colorado 80228 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (303) 384-1400 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the 2016 Annual Meeting, the Company’s shareholders voted on four proposals: (1) the election of directors, and (2) an amendment to the 2008 Omnibus Equity Incentive Compensation Plan (“2008 Plan Amendment”); (3) the approval, by non-binding advisory vote, the compensation of the Company’s named executive officers (“Advisory Vote on the Compensation of the Company’s Named Executive Officers”); and, (4) to ratify the appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2016 (“Auditors”)These matters are more fully described in the Company’s Proxy Statement for the 2016 Annual Meeting. The certified results of the matters voted on at the 2016 Annual Meeting are as follows: FOR ABSTAIN 1) Election of Directors: Geoffrey R. Bailey Gary J. Heller Boyd E. Hoback Steven M. Johnson Eric W. Reinhard Robert J. Stetson 5,987 Alan A. Teran 2) 2008 Plan Amendment 1,558 3) Advisory Vote on the Compensation of the Company’s Named Executive Officers 7,395 4) Auditors 5,543 2 Item 8.01Other Events Following the 2016 Annual Meeting, the Company’s Directors elected the Committee Members set forth below.Biography information on each Committee Member is more fully described the Company’s Proxy Statement for the 2016 Annual Meeting. Audit Committee: Steven M. Johnson, Chairman Eric W. Reinhard Alan A. Teran Compensation Committee: Alan A. Teran, Chairman Geoffrey R. Bailey Eric W. Reinhard 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOOD TIMES RESTAURANTS INC. Date: February 8, 2016 Boyd E. Hoback President and Chief Executive Officer 4
